Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the communication filed on 05/29/2020. Claims 1-20 were pending in the application. Claim 9 is cancelled and claim 21 is newly added through an examiner’s amendments made in this office action. Claims 1-8 and 10-21 have been allowed.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  patent No. 10,672,005 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Edward J. Kim on 08/24/2022.  
Claims 1, 3, 7, 8, 9, 10, 11, 14, 15, 17 and 21 have been amended as follows: 

Claim 1.	(Currently Amended) A method, comprising:
receiving, by a device, first transaction information associated with a first transaction, associated with a first financial institution, based on a first transaction account being utilized to conduct the first transaction;



	determining, by the device and based on a fraud model, that the first transaction is to be denied due to a potential fraud associated with the first transaction account;
receiving, by the device, second transaction information associated with a second transaction, associated with a second financial institution, based on a user device or a second transaction account being utilized to conduct the second transaction;



	processing, by the device, the first transaction information and the second transaction information, with a matching model that is based on a machine learning model, to determine whether the first transaction information matches the second transaction information;
	determining, by the device, that the first transaction was incorrectly denied, due to potential fraud associated with the first transaction account, when the first transaction information matches the second transaction information within a predetermined threshold;
removing, by the device and based on determining that the first transaction was incorrectly denied, a lock on the first transaction account to allow the first transaction account to be utilized; 
	updating, by the device and based on parameters of the fraud model that caused the first transaction to be incorrectly denied, training data for the fraud model, 
	retraining, by the device, the fraud model with the updated training data. 

Claim 3.	 (Currently Amended) The method of claim 2, wherein performing the one or more actions comprises:
	providing a promotion to another 
	increasing a spending limit associated with the first transaction account;
	reducing an interest rate associated with the first transaction account; 
	increasing a cash back offer associated with the first transaction account;
	providing a customer service communication to the other 
	providing reward points to the first transaction account; or
	providing, to the [[user ]]other device, a communication requesting confirmation that the first transaction was incorrectly denied.

Claim 7.	 (Currently Amended) The method of claim 1, wherein processing the first transaction information [[with ]]and the second transaction information with the matching model comprises one or more of:
comparing a first amount associated with the first transaction and a second amount associated with the second transaction; 
comparing first merchant information associated with the first transaction and second merchant information associated with the second transaction;
comparing first location information associated with the first transaction and second location information associated with the second transaction; 
comparing first source information indicating whether the first transaction occurred online or at a first physical location and second source information indicating whether the second transaction occurred online or at a second physical location;
comparing first time information associated with the first transaction and second time information associated with the second transaction; or
comparing first date information associated with the first transaction and second date information associated with the second transaction.

Claim 8.	 (Currently Amended) A device, comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories, configured to:
receive first transaction information associated with a first transaction based on a first transaction account being utilized to conduct the first transaction associated with a first financial institution;



deny, based on a fraud model, the first transaction due to a potential fraud associated with the first transaction account;
receive second transaction information associated with a second transaction based on a user device or a second transaction account being utilized to conduct the second transaction associated with a second financial institution;



process the first transaction information and the second transaction information, with a matching model that is based on a machine learning model, to determine whether the first transaction information matches the second transaction information;
determine that the first transaction was incorrectly denied, due to potential fraud associated with the first transaction account, when the first transaction information matches the second transaction information within a predetermined threshold;[[ and]]
remove, based on determining that the first transaction was incorrectly denied, a lock on the first transaction account to allow the first transaction account to be utilized; 
update, based on parameters of the fraud model that caused the first transaction to be incorrectly denied, training data for the fraud model, to generate updated training data; and
retrain the fraud model with the updated training data. 


Claim 9.	 (Cancelled)

Claim 10.	  (Currently Amended) The device of claim 8, wherein the one or more processors are further configured to perform at least one of: 
providing another , or[[;]]
providing . [[; or]]



Claim 11.	  (Currently Amended) The device of claim 8, wherein the one or more processors are further configured to: 
provide a promotion to another 
increase a spending limit associated with the first transaction account;
reduce an interest rate associated with the first transaction account; or
increase a cash back offer associated with the first transaction account.

Claim 14.	  (Currently Amended) The device of claim 8, wherein the one or more processors, when processing the first transaction information [[with ]]and the second transaction information with the matching model, are configured to one or more of:
compare a first amount associated with the first transaction and a second amount associated with the second transaction;
compare first merchant information associated with the first transaction and second merchant information associated with the second transaction;
compare first location information associated with the first transaction and second location information associated with the second transaction;
compare first source information indicating whether the first transaction occurred online or at a first physical location and second source information indicating whether the second transaction occurred online or at a second physical location;
compare first time information associated with the first transaction and second time information associated with the second transaction; or
compare first date information associated with the first transaction and second date information associated with the second transaction.
Claim 15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive first transaction information associated with a first transaction based on a first transaction account being utilized to conduct the first transaction associated with a first financial institution;



determine, based on a fraud model, that the first transaction is to be denied due to a potential fraud associated with the first transaction account;
receive second transaction information associated with a second transaction based on a user device or a second transaction account being utilized to conduct the second transaction associated with a second financial institution;



process the first transaction information and the second transaction information, with a matching model that is based on a machine learning model, to determine whether the first transaction information matches the second transaction information;
determine that the first transaction was incorrectly denied, due to potential fraud associated with the first transaction account, when the first transaction information matches the second transaction information within a predetermined threshold;[[ and]]
remove, based on determining that the first transaction was incorrectly denied, a lock on the first transaction account to allow the first transaction account to be utilized; 
update, based on parameters of the fraud model that caused the first transaction to be incorrectly denied, training data for the fraud model, to generate updated training data; and
retrain the fraud model with the updated training data. 


Claim 17.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
perform one or more additional actions based on determining that the first transaction was incorrectly denied,
	wherein the one or more additional actions include to:
increase a spending limit associated with the first transaction account;
reduce an interest rate associated with the first transaction account;
increase a cash back offer associated with the first transaction account;
provide a customer service communication to another 
provide reward points to the first transaction account; or
provide, to the other [[user ]]device, a communication requesting confirmation that the first transaction was incorrectly denied.

Claim 21.	 (New) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
provide a promotion to another device associated with a user of the first transaction account and the second transaction account based on determining that the first transaction was incorrectly denied.

                                      Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
             No reason for allowance is necessary as the record is clear in light of further search conducted, examiner’s amendments made and prosecution history of the parent application. See MPEP 1302.14(1).  
Duncan, US 2012/0203698 A1; and Adjaoute et al, US 2018/0053114 A1 were cited as the closest prior art of the record during the prosecution of the parent application, however these references taken singly or in combination with one another fails to teach all the limitations of any of the independent claims in this application. 
                                                                   Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494